Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 24, 2015, by and among Kips Bay Medical, Inc., a Delaware
corporation (the “Company”), Kips Bay Investments, LLC, a Delaware limited
liability company (“LLC”), Manny Villafaña (“Villafaña”) and each of the other
parties signatory hereto (each such party, an “Investor” and, collectively, with
LLC and Villafaña, the “Investors”).

 

WHEREAS, the Company and the Investors are simultaneously entering into a
Securities Purchase Agreement (the “Securities Purchase Agreement”); and

 

WHEREAS, pursuant to the terms of, and in partial consideration for the
Securities Purchase Agreement, the Company has agreed to provide the Investors
with certain registration rights with respect to the Registrable Securities (as
hereinafter defined) as set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the Company and each Investor hereby agree
as follows:

 

1.             Definitions.

 

Capitalized terms used and not otherwise defined herein that are defined in the
Securities Purchase Agreement shall have the meanings given such terms in the
Securities Purchase Agreement. As used in this Agreement, the following terms
shall have the following meanings:

 

“Advice” shall have the meaning set forth in Section 7(c).

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Filing Date” means, with respect to the Initial Registration Statement required
hereunder, the 30th calendar day following the date that the Company received
written notice from LLC requesting that the Company initiate its Initial
Registration Statement, but in no case earlier than 60 days following the
initial sale of Shares under the Securities Purchase Agreement and, with respect
to any additional Registration Statements which may be required pursuant to
Section 3(b), the earliest practical date on which the Company is permitted by
SEC Guidance to file such additional Registration Statement related to the
Registrable Securities.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

 
1

--------------------------------------------------------------------------------

 

 

“Indemnified Party” shall have the meaning set forth in Section 6(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

 

“Initial Shares” means a number of Registrable Securities equal to either (a)
the total number of Registrable Securities or (b) in the event SEC Guidance
limits the number of Registrable Securities included on a Registration
Statement, an amount equal to at least one-third of the number of issued and
outstanding shares of Common Stock that are held by non-affiliates of the
Company on the day immediately prior to the filing date of the Initial
Registration Statement.

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the SEC pursuant to the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Registrable Securities” means (a) all shares of Common Stock purchased by the
Investors in accordance with the terms of the Securities Purchase Agreement; (b)
all Warrant Shares; and (c) any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing; provided, however, that the Company shall not be
required to maintain the effectiveness, or file another Registration Statement
hereunder with respect to any Registrable Securities that are not subject to the
current public information requirement under Rule 144 and that are eligible for
resale without volume or manner-of-sale restrictions pursuant to Rule 144
promulgated by the SEC.

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a) and any additional registration statements
contemplated by Section 3(c), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

 

 
2

--------------------------------------------------------------------------------

 

 

“SEC Guidance” means any publicly-available guidance, comments, or requirements
of the SEC staff that limits the ability of the Company to include all of the
Registrable Securities for which it has received requests for registration in a
Registration Statement for a continuous offering pursuant to Rule 415 under the
Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Stockholder Questionnaire” shall have the meaning set forth in Section
4(a).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NASDAQ
Capital Market, the NASDAQ Global Market, the NASDAQ Global Select Market, NYSE
MKT, the New York Stock Exchange, the OTCQX, the OTCQB, the OTC Pink or the OTC
Bulletin Board (or any successors to any of the foregoing).

 

“Transfer Agent” means Wells Fargo Shareowner Services, the current transfer
agent of the Company, with a mailing address of 161 North Concord Exchange,
South St. Paul, MN 55075, and any successor transfer agent of the Company.

 

2.     Registration.

 

(a)     On or prior to each Filing Date, the Company shall prepare and file with
the SEC a Registration Statement covering the resale of all of the Registrable
Securities that are not then registered on an effective Registration Statement
for an offering to be made on a continuous basis pursuant to Rule 415. Each
Registration Statement filed hereunder shall be on Form S-1 (except if the
Company is then eligible to register for resale the Registrable Securities on
Form S-3, such registration shall be on such appropriate form in accordance
herewith). In the event the amount of Registrable Securities which may be
included in the Registration Statement is limited due to SEC Guidance (provided
that, the Company shall use reasonable best efforts to advocate with the SEC
Staff for the registration of all of the Registrable Securities in accordance
with the SEC Guidance) the Company shall use reasonable best efforts to register
such maximum portion of the Registrable Securities as permitted by SEC Guidance.
Subject to the terms of this Agreement, the Company shall use reasonable best
efforts to cause a Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event within 90 days of such filing, and shall use reasonable best efforts to
keep such Registration Statement continuously effective under the Securities Act
until the earlier of (i) the date when all Registrable Securities covered by
such Registration Statement have been sold, or may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144, without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144, as determined by the counsel to the Company, and (ii) the third
anniversary of the Tranche D Closing (the “Effectiveness Period”). The Company
shall notify the Holders via facsimile or by e-mail of the effectiveness of a
Registration Statement on the second Trading Day after the Company
telephonically confirms effectiveness with the SEC, which shall be the date
requested for effectiveness of such Registration Statement. The Company shall,
by 9:30 a.m. New York City time on the second Trading Day after the effective
date of such Registration Statement, file a final Prospectus with the SEC as
required by Rule 424. Notwithstanding any other provision of this Agreement, if
the SEC Guidance limits the number of Registrable Securities permitted to be
registered on a particular Registration Statement (and notwithstanding that the
Company used reasonable best efforts to advocate with the SEC for the
registration of all or a greater portion of Registrable Securities), unless
otherwise directed in writing by a Holder as to its Registrable Securities, the
number of Registrable Securities to be registered on such Registration Statement
will first be reduced by Registrable Securities represented by Warrant Shares
and then by Registrable Securities represented by the shares of Common Stock
purchased by the Investors pursuant to the Securities Purchase Agreement
(applied, in the case that some such shares may be registered, to the Holders on
a pro rata basis based on the total number of unregistered shares held by such
Holders). In making such reductions, the Holders acknowledge that the Company
has other registration rights outstanding as described in the Offering Materials
and therefore may have an obligation to include additional shares of Common
Stock in the Registration Statement. In the event of a cutback hereunder, the
Company shall give the Holder at least five (5) Trading Days prior written
notice along with the calculations as to such Holder’s allotment.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     If there is no Registration Statement effective at the time a Holder
elects to exercise such Holder’s Warrant, such Holder shall be entitled to
exercise its Warrant utilizing the “cashless exercise” feature set forth Section
2.2 of the Warrant issued to the Holder pursuant to the Securities Purchase
Agreement.

 

(c)     It shall be a condition precedent to the Company’s obligations to take
any action pursuant to this Section 2 with respect to the Registrable Securities
of any Holder that such Holder shall furnish to the Company such information
regarding such Holder, the Registrable Securities held by such Holder and the
intended method of disposition of such securities in the form attached to this
Agreement as Annex A, or as otherwise reasonably required by the Company, to
effect the registration of such Holder’s Registrable Securities.

 

3.     Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)     (i) Prepare and file with the SEC such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the SEC with respect to a Registration Statement or any
amendment thereto and provide as promptly as reasonably possible to the Holders,
upon written request, true and complete copies of all correspondence from and to
the SEC relating to a Registration Statement (provided that, the Company may
excise any information contained therein which would constitute material
non-public information as to any Holder which has not executed a confidentiality
agreement with the Company), and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
during the applicable period in accordance (subject to the terms of this
Agreement) with the intended methods of disposition by the Holders thereof set
forth in such Registration Statement as so amended or in such Prospectus as so
supplemented.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     Notify the Holders of Registrable Securities to be sold (which notice
shall, pursuant to clauses (iii) through (vi) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of (i)(A)
below, not less than one Trading Day prior to such filing) and (if requested by
any such Person) confirm such notice in writing no later than one Trading Day
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed,
(B) when the SEC notifies the Company whether there will be a “review” of such
Registration Statement and whenever the SEC comments in writing on such
Registration Statement, and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or Prospectus or for
additional information, (iii) of the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any actions, claims, suits, investigations or proceedings
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened (“Proceedings”) for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose, (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the chief executive
officer of the Company certifies (A) has not been publicly disclosed, (B) the
Company reasonably believes is material and (C) the disclosure of which the
Company reasonably concludes would materially interfere with an acquisition,
corporate reorganization, or other similar transaction involving the Company or
require premature disclosure of material information that the Company has a bona
fide business purpose for preserving as confidential, provided that, any and all
of such information shall remain confidential to each Holder until such
information otherwise becomes public, unless disclosure by a Holder is required
by law; provided, further, that notwithstanding each Holder’s agreement to keep
such information confidential, each such Holder makes no acknowledgement that
any such information is material, non-public information.

 

(c)     Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(d)     Furnish to a Holder, upon written request and without charge, at least
one conformed copy of each such Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference to the extent
requested by such Person, and all exhibits to the extent requested by such
Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the SEC; provided, that any
such item which is available on the EDGAR system need not be furnished in
physical form.

 

(e)     Consent, subject to the terms of this Agreement, to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto, except after
the giving of any notice pursuant to Section 3(b).

 

(f)     Cooperate with any broker-dealer through which a Holder proposes to
resell its Registrable Securities in effecting a filing with the FINRA Corporate
Financing Department pursuant to FINRA Rule 5110, as requested by any such
Holder, and the Company shall pay the filing fee required by such filing within
two (2) Business Days of request therefor.

 

 
5

--------------------------------------------------------------------------------

 

 

(g)     Use its commercially reasonable efforts, prior to any resale of
Registrable Securities by a Holder, to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified or subject the Company to any
material tax in any such jurisdiction where it is not then so subject.

 

(h)     Cooperate, if requested by a Holder, with such Holders to facilitate the
timely preparation and delivery of certificates or book-entry notations
representing Registrable Securities to be delivered to a transferee pursuant to
an effective Registration Statement, which certificates or book-entry notations
shall be free, to the extent permitted by the Securities Purchase Agreement, of
all restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holder may request.

 

(i)     The Company will use its reasonable best efforts to ensure that the use
of the Prospectus may be resumed as promptly as is practicable. The Company
shall be entitled to exercise its right under this Section 3(j) to suspend the
availability of a Registration Statement and Prospectus for a period not to
exceed 60 calendar days (which need not be consecutive days) in any 12-month
period.

 

(j)     Comply with all applicable rules and regulations of the SEC.

 

4.     Selling Stockholder Obligations.

 

(a)     Each Holder agrees to furnish to the Company a completed questionnaire
in the form attached to this Agreement as Annex A (a “Selling Stockholder
Questionnaire”) on a date that is not less than two (2) Trading Days prior to
the Filing Date or by the end of the fourth (4th) Trading Day following the date
on which such Holder receives draft materials in accordance with Section 3.

 

(b)     The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the SEC, the natural persons thereof
that have voting and dispositive control over the shares.

 

(c)     If the Company notifies the Holders in accordance with clauses (iii)
through (vi) of Section 3(b) above to suspend the use of any Prospectus until
the requisite changes to such Prospectus have been made, then the Holders shall
suspend use of such Prospectus; provided, however, that the Company shall be
obligated to use its reasonable best efforts to effect such requisite changes as
promptly as practicable and, in the case of Section 3(b)(vi), shall make such
changes or disclosure required to cause the Prospectus to not be suspended for
any period of more than 60 days, or for more than two such periods in any year.

 

 
6

--------------------------------------------------------------------------------

 

 

5.     Registration Expenses.

 

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company shall be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (a) all registration and filing fees (including, without limitation,
fees and expenses of the Company’s counsel and independent registered public
accountants) (i) with respect to filings made with the SEC, (ii) with respect to
filings required to be made with any Trading Market on which the Common Stock is
then listed for trading, (iii) with respect to applicable state securities or
Blue Sky laws reasonably requested by a Holder (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities) and (iv) if not
previously paid by the Company in connection with an Issuer Filing, with respect
to any filing that may be required to be made by any broker through which a
Holder intends to make sales of Registrable Securities with FINRA pursuant to
FINRA Rule 5110, so long as the broker is receiving no more than a customary
brokerage commission in connection with such sale, (b) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities), (c) messenger, telephone and delivery expenses, (d)
fees and disbursements of counsel for the Company, (e) Securities Act liability
insurance, if the Company so desires such insurance, (f) fees and expenses of
all other persons retained by the Company in connection with the consummation of
the transactions contemplated by this Agreement, and (g) the reasonable fees and
disbursements of one counsel for the selling Holders up to a maximum of $7,500.
In addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties). In no event shall
the Company be responsible for any broker or similar commissions of any Holder,
transfer taxes or any other legal fees or costs of the Holders.

 

6.     Indemnification.

 

(a)     Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, and will pay to each such Person, any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Losses may result,
as such expenses are incurred, arising out of or relating to (i) any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or (ii) any
statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading or (iii)
any violation by the Company of the Securities Act, the Exchange Act or any
state securities law, or any rule or regulation thereunder, in connection with
the performance of its obligations under this Agreement, except to the extent
that (A) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (B) in the case of an occurrence of
an event of the type specified in Section 3(a)(iii)-(vi), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of the Advice contemplated in Section 6(c). The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding arising from or in connection with the transactions contemplated by
this Agreement of which the Company is aware.

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading (A) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by such Holder to the Company specifically for inclusion in
such Registration Statement or such Prospectus or to the extent that such
information relates to such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in a Registration Statement, such Prospectus or in
any amendment or supplement thereto or (B) in the case of an occurrence of an
event of the type specified in Section 3(b)(iii)-(vi), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Holder of the Advice contemplated in Section 7(c). In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

 

(c)     Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that, the failure of any Indemnified Party to give such
notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have prejudiced
the Indemnifying Party.

 

 
8

--------------------------------------------------------------------------------

 

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within 10 Trading Days of written notice thereof to the
Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined not to be entitled to indemnification hereunder.

 

(d)     Contribution. If the indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), (x) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, and (y) no
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

 
9

--------------------------------------------------------------------------------

 

 

7.     Miscellaneous.

 

(a)     Remedies. In the event of a breach by the Company or by a Holder of any
of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company and each Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.

 

(b)     Compliance. Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to a Registration
Statement.

 

(c)     Discontinued Disposition. By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(b)(iii) through (vi),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company will use
reasonable best efforts to ensure that the use of the Prospectus may be resumed
as promptly as is practicable.

 

(d)     Piggy-Back Registrations. If, at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating primarily to an offering for the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the Company’s stock incentive or other
employee benefit plans, then the Company shall deliver to each Holder a written
notice of such determination and, if within 15 days after the date of the
delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that the Company shall not be required to register any Registrable Securities
pursuant to this Section 6(d) that are eligible for resale pursuant to Rule 144
promulgated by the SEC pursuant to the Securities Act or that are the subject of
a then effective Registration Statement.

 

(e)     Amendments and Waivers. This Agreement and the provisions herein,
including the provisions of this sentence, may not be terminated, amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and the Holders of a majority or more of the then
outstanding Registrable Securities (including, for this purpose any Registrable
Securities issuable upon exercise or conversion of any Security). If a
Registration Statement does not register all of the Registrable Securities
pursuant to a waiver or amendment done in compliance with the previous sentence,
then the number of Registrable Securities to be registered for each Holder shall
be reduced pro rata among all Holders and each Holder shall have the right to
designate which of its Registrable Securities shall be omitted from such
Registration Statement. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of a Holder or some Holders and that does not directly
or indirectly affect the rights of other Holders may be given by such Holder or
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the first sentence of this Section 7(e).

 

 
10

--------------------------------------------------------------------------------

 

 

(f)     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via electronic mail or facsimile at
the address or facsimile number set forth below prior to 5:30 p.m. (Minneapolis
time) on any Business Day, (b) the second Business Day after the date of
transmission, if such notice or communication is delivered via electronic mail
or facsimile at the address or facsimile number set forth below on a day that is
not a Business Day or later than 5:30 p.m. (Minneapolis time) on any Business
Day, (c) the fifth (5th) calendar day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) one (1) Business Day
after the Business Day of deposit with a nationally recognized overnight
courier, freight prepaid, specifying next-day delivery, with written
verification of receipt. The addresses and fax numbers for such notices and
communications shall be as follows:

 

if to the Company, to it at:

 

Kips Bay Medical, Inc.

3405 Annapolis Lane North, Suite 200

Minneapolis, MN 55447

Attn: Chief Financial Officer

scott.kellen@kipsbaymedical.com

Fax: (763) 235-3545

 

With a copy to (which shall not constitute notice):

 

Oppenheimer Wolff & Donnelly LLP

Campbell Mithun Tower, Suite 2000

222 South Ninth Street

Minneapolis, MN 55402

aculbert@oppenheimer.com

Fax: (612) 607-7100

Attn: Amy E. Culbert, Esq.

 

if to the Investor, to the Investor’s address indicated on the signature page of
the Securities Purchase Agreement.

 

(g)     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign (except by
merger or disposition of substantially all of its assets) its rights or
obligations hereunder without the prior written consent of all of the Holders of
the then outstanding Registrable Securities. Each Holder may assign their
respective rights hereunder in the manner and to the Persons as permitted under
the Securities Purchase Agreement.

 

(h)     No Inconsistent Agreements. The Company has not entered, as of the date
hereof, nor shall the Company, on or after the date of this Agreement, enter
into any agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.

 

 
11

--------------------------------------------------------------------------------

 

 

(i)     Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(j)     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.

 

(k)     Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

 

(l)     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(m)     Headings. The headings in this Agreement are for convenience only, do
not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

(n)     Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.

 

 

 

[Remainder of page intentionally left blank; signature page follows]

 

 
12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

KIPS BAY MEDICAL, INC.

 

 

By: /s/ Scott
Kellen                                                                        

 

Name: Scott
Kellen                                                                        

 

Title: Chief Operating Officer and Chief Financial Officer       

 

 

 

 

 

[Signature pages of Holders follows]

 

 
13

--------------------------------------------------------------------------------

 

 

KIPS BAY INVESTMENTS, LLC.

 

 

By:____/s/ Rhonda Donahoe________________________

Name:__Rhonda Donahoe__________________________

Title:___Manager_________________________________

Address for Notice:

 

c/o NJK Holding Corporation

8500 Normandale Lake Boulevard

Suite 600

Minneapolis, MN 55437

Attn: Chief Financial Officer
rhonda@njkholding.com

 

With a copy to (which shall not constitute notice):

 

Fax: (952) 952) 831-9072

Dorsey & Whitney

50 South Sixth Street, Suite 1500

Minneapolis, Minnesota 55402-1498

Facsimile: (612) 340-2868

Attention: Thomas Martin, Esq.

 

 

 

 

 

[Signature page of LLC]

 

 
14

--------------------------------------------------------------------------------

 

 

/s/ Manny Villafaña

Manny Villafaña

 

 

 

[Signature page of Villafaña]

 

 
15

--------------------------------------------------------------------------------

 

 

Name of Holder:

 

 

Signature of Authorized Signatory of Holder:

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

 

 

[Signature page of Holders]

 

 
16

--------------------------------------------------------------------------------

 

 

Annex A

 

KIPS BAY MEDICAL, INC.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Kips Bay Medical, Inc., a Delaware corporation (the “Company”), understands
that the Company has filed or intends to file with the Securities and Exchange
SEC (the “SEC”) a registration statement (the “Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities, in accordance with the
terms of the Registration Rights Agreement (the “Registration Rights Agreement”)
to which this document is annexed. A copy of the Registration Rights Agreement
is available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.             Name.

 

(a)     Full Legal Name of Selling Stockholder:                              

 

(b)     Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:
                                             

 

(c)     Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the Registrable Securities):
                                                            

 

2.             Address for Notices to Selling Stockholder.

 

 

 

 

 

 

 

 

Telephone:                                               

 

Fax :                                                

 

Contact Person:                                             

 

Email Address:                                          

 

 

 
17

--------------------------------------------------------------------------------

 

 

3.     Broker-Dealer Status.

 

(a)     Are you a broker-dealer?

 

Yes _____     No _____

 

(b)     If “yes” to Question 3(a), did you receive your Registrable Securities
as compensation for investment banking services to the Company?

 

Yes _____     No _____

 

Note:     If “no” to Question 3(b), the SEC’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(c)     Are you an affiliate of a broker-dealer?

 

Yes _____     No _____

 

(d)     If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes _____     No _____

 

Note:     If “no” to Question 3(d), the SEC’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4.     Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Question 4, the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
securities issuable pursuant to the Securities Purchase Agreement.

 

(a)     Type and Amount of other securities beneficially owned by the Selling
Stockholder:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 
18

--------------------------------------------------------------------------------

 

 

 

5.     Relationships with the Company.

 

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 

 

* * * * *

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Questions 1 through 5 and the inclusion of
such information in the Registration Statement and the related prospectus and
any amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

 

 

 Date:

 

 

 Beneficial Owner:

 

 By:

 

 

 

 

 Name:

 

 

 

 

 Title:

 

 

 

 

 

 

 

PLEASE FAX OR PDF A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE,
AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Kips Bay Medical, Inc.

3405 Annapolis Lane North, Suite 200

Minneapolis, MN 55447

Fax: (763) 235-3545

E-mail: Scott.Kellen@KipsBayMedical.com

Attention: Scott Kellen, Chief Financial Officer

 

 